FILED
                              NOT FOR PUBLICATION                          DEC 18 2013

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                      U.S. COURT OF APPEALS



                              FOR THE NINTH CIRCUIT


WENDY COLIMA ARROYO,                             No. 12-72833

               Petitioner,                       Agency No. A072-239-919

  v.
                                                 MEMORANDUM*
ERIC H. HOLDER, Jr., Attorney General,

               Respondent.


                      On Petition for Review of an Order of the
                          Board of Immigration Appeals

                             Submitted December 17, 2013**

Before:        GOODWIN, WALLACE, and GRABER, Circuit Judges.

       Wendy Colima Arroyo, a native and citizen of Mexico, petitions for review

of the Board of Immigration Appeals’ (“BIA”) order dismissing her appeal from an

immigration judge’s decision denying her application for cancellation of removal.

We have jurisdiction under 8 U.S.C. § 1252. We review de novo questions of law.


          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
Morales-Alegria v. Gonzalez, 449 F.3d 1051, 1053 (9th Cir. 2006). We deny the

petition for review.

         The BIA correctly concluded that Colima Arroyo’s conviction under

California Penal Code § 476, which resulted in a one–year prison sentence,

constitutes an aggravated felony under 8 U.S.C. § 1101(a)(43)(R) that renders her

statutorily ineligible to seek cancellation of removal. See 8 U.S.C. § 1229b(a)(3);

see also Morales-Alegria, 449 F.3d at 1058 (a conviction under California Penal

Code § 476 is categorically a forgery offense).

         Colima Arroyo’s challenge to this court’s decision in Morales-Alegria also

fails. See Avagyan v. Holder, 646 F.3d 672, 677 (9th Cir. 2011) (A three–judge

panel cannot reconsider or overrule circuit precedent with exceptions not relevant

here).

         PETITION FOR REVIEW DENIED.




                                           2                                  12-72833